Citation Nr: 0428740	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  94-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a lung condition due to 
exposure to an herbicide.  

(The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for herniated nucleus pulposus of the 
cervical spine, claimed as due to medical treatment provided 
at a VA facility on July 3, 1991, is the subject of another 
Board decision)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973, to include service in Vietnam from October 1971 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In an August 1997 decision, the Board denied the veteran 
entitlement to service connection for a lung disability, both 
on a direct basis and as a residual of exposure to an 
herbicide, to include Agent Orange.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a July 1999 Memorandum Decision, the Court affirmed the 
Board's decision denying service connection for a lung 
condition on a direct basis as not being well grounded, and 
vacated and remanded for readjudication that portion of the 
Board's decision denying service connection for a lung 
condition based on exposure to an herbicide.  In September 
2002, the Board remanded that issue to the RO for additional 
development and for a medical opinion.  The directives having 
been accomplished to the extent possible, the case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is competent medical evidence, based on examination 
of the veteran and review of the entire record, that the 
veteran's lung condition, diagnosed as left apical granuloma, 
was due to environmental exposures in Vietnam.  


CONCLUSION OF LAW

A lung condition, diagnosed as left apical granuloma, was due 
to environmental exposures in Vietnam.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 
3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and there has been 
full compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini II.  Under the facts 
of this case, the Board finds that the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application for lung condition due to herbicide exposure was 
received and its initial determination was decided years 
before the implementation of the VCAA.  Nevertheless, the 
veteran was advised of the legislation by VA correspondence 
in February 2001 and October 2002, which also advised him of 
the development actions required by the statute.  In July 
2004, he was issued a supplemental statement of the case, 
which contained the pertinent provisions of the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Hence, 
there has been substantial compliance with Pelegrini II in 
that the veteran has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  See 
Pelegrini II.  

Essentially, the veteran, in numerous correspondence and in 
testimony presented at his personal hearings in April 1994 
and August 2003, contends that his lung disorder was due to 
his active military service in Vietnam, where he was exposed 
to the herbicide Agent Orange.  

By way of factual background, the Board, in an August 1997 
decision, denied the veteran entitlement to service 
connection for a lung condition on a direct basis and as a 
residual herbicide exposure.  The Board's decision was 
appealed to the Court, which affirmed the Board's denial of 
direct service connection for the veteran's lung condition 
based on an absence in the record of both an in-service lung 
injury or disease, and competent medical testimony relating 
his current condition to service.  Inasmuch as the Court has 
so affirmed, the Board, in the current discussion, will not 
re-address that aspect of the claim.  

The Board's August 1997 decision also denied service 
connection for a lung condition as a residual of herbicide, 
Agent Orange, exposure, on the basis that the claim was not 
well grounded.  The Court did not find error with the Board's 
holding that, because there was no evidence the veteran 
suffers from one of the conditions specified in 38 C.F.R. 
§ 3.309(e), he may not be presumptively service connected for 
his lung condition.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  However, the Court further stated that the analysis 
did not stop there because service connection would be 
warranted if medical evidence established that some other 
disability, one which was not listed in the regulations, 
resulted from the veteran's exposure to herbicide, Agent 
Orange.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); see also McCartt v. West, 12 Vet. App. 164, 167-69 
(1999).  

In the veteran's case, he had submitted a copy of an office 
visit note, dated February 13, 1996, from his non-VA treating 
physician, T. Hays, M.D., which relates that the veteran 
presented a complicated case; that he has evidence of 
dramatic pulmonary granulomatous changes in both lung fields; 
and that the dramatic pulmonary granulomatous changes in both 
lung fields are the result of inhaling exfoliant during his 
Vietnam military experience.  In a June 2000 decision, the 
Board found that the veteran's claim for service connection 
for a lung disability, secondary to Agent Orange exposure, 
was well grounded and, to that extent, granted his appeal and 
remanded the issue to the RO for further development and to 
obtain a medical opinion based on examination of the veteran 
and review of the entire evidence of record.  

The Board has reviewed the voluminous medical evidence in 
this case, which clearly establishes that the veteran suffers 
form a lung condition, currently diagnosed as left apical 
granuloma.  The record further reveals that the veteran 
served on active duty in Vietnam; that his lung disease was 
first manifest years after his separation from active duty 
service and, indeed, the veteran does not contend otherwise; 
and the currently diagnosed lung disease is not one of the 
presumptive diseases specifically listed in the pertinent 
regulation.  As such, this appeal turns on whether the 
evidence supports his contention that his currently diagnosed 
lung disease developed as a result of his environmental 
exposures in Vietnam.  The Board will thus confine its 
discussion of the evidence that relates to that issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Dr. Hays, in his February 1996, private office visit note, 
relates that the veteran is a complicated case.  He has 
evidence of dramatic pulmonary granulomatous changes in both 
lung fields.  The physician then offered that he thought the 
veteran's condition was the result of inhaling exfoliant 
during the veteran's Vietnam experience and that VA hospital 
personnel had fundamentally indicated that they did not 
believe there was anything wrong with his chest; however, 
that is not what shows up in the x-rays.  

During the veteran's August 2003 personal hearing, and in 
various correspondence, he emphatically stated that he would 
not let anyone take a biopsy of his lungs.  The report of the 
veteran's July 2001 VA chest x-rays revealed an unchanged 
calcified granuloma in the left apex.  The February 2002 VA 
chest x-rays revealed moderate sized calcified granuloma in 
the left upper lobe, no infiltrates, and no acute disease.  

In a medical report from Dr. Hays's office, dated in November 
2002, the notation essentially indicates that the veteran 
needed a letter addressed to VA stating that the tumors in 
his lungs were due to Agent Orange.  The handwritten response 
on the medical request notes that a biopsy had not been 
accomplished; therefore, while a diagnosis is not sure, the 
etiology can be suspected.  

The report of the veteran's April 2003 VA respiratory 
examination contains that assessment of left apex granuloma.  
The physician, a specialist in pulmonary critical care, 
offered that the lung disease could be secondary to previous 
exposure [to herbicide] during his military term, especially 
since he was working as a combat engineer.  Therefore, the 
examiner stated he agreed with Dr. Hays that granulomatous 
changes in the veteran's left lung could be secondary to 
exfoliate or fungal exposure in Vietnam.  In an April 2004 
addendum to the veteran's April 2003 VA examination report, a 
VA physician offered that the veteran's left apical granuloma 
is deemed to be secondary to exfoliate or fungal exposure in 
Vietnam.  In an addendum, dated in May 2004, the same 
physician, a resident, noted that the specialist in pulmonary 
critical care, who had examined the veteran in April 2003 had 
seen and extensively examined the veteran and offered an 
opinion to which the current examiner was adding that the 
veteran's left apical granuloma is more likely than not 
secondary to herbicide exposure in Vietnam.  In yet another 
addendum, dated in June 2004, the resident offered that the 
veteran's left apical granuloma is not associated with or 
secondary to herbicide exposure in Vietnam.  



Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the case at hand, the veteran's left apical granuloma was 
first noted years after his separation from active military 
service.  The evidence of record shows that there is 
competent medical evidence, medical opinions, of a nexus 
between the veteran's left apical granuloma and his exposure 
to herbicide in Vietnam.  Both the veteran's treating 
physician and a VA physician, following examination of the 
veteran and review of the record, have offered such opinions.  
Another VA physician, based on review of the record initially 
agreed with these two physicians, then changed her mind and 
offered an opinion that the left apical granuloma was not 
associated with or secondary to the veteran's herbicide 
exposure in Vietnam.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  See Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility is particularly 
onerous where, as here, medical opinions diverge but, in 
weighing the medical evidence, the Board may accept one 
medical opinion and reject others.  At the same time, the 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Id.; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Also, 
the benefit of the doubt rule does not shift from the 
claimant to the VA the initial burden to submit a facially 
valid claim.  When all evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  

In order to resolve all reasonable doubt in the veteran's 
favor, the Board has taken careful consideration of the 
medical findings pertaining to the veteran's lung condition 
and medical opinions expressed, as well as his testimony at 
the time of his hearings.  Under the circumstances, and with 
all reasonable doubt being resolved in the veteran's favor, 
the Board finds that his lung condition, diagnosed as left 
apical granuloma, although not a presumptive disease 
specifically listed in the pertinent regulation, is 
nonetheless secondary to environmental exposures in Vietnam.  


ORDER

Service connection for a lung condition due to exposure to 
herbicide is granted.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



